


Exhibit 10.15.2

 

December 18, 2014

 

Daniel Patton

#### ## ###### ##### ##

######## ## #####

 

Dear Dan:

 

This letter sets forth the substance of the Separation Agreement (the
“Agreement”) which Rally Software Development Corp. (the “Company”) is offering
to you to aid in your employment transition.

 

1.                                      SEPARATION.  Your last day of work and
employment with the Company shall be December 31, 2014 (the “Separation Date”).

 

2.                                      ACCRUED SALARY AND PAID TIME OFF. On the
Separation Date, the Company will pay you all accrued salary, and all accrued
and unused PTO earned through the Separation Date, subject to standard payroll
deductions and withholdings.  You are entitled to these payments regardless of
whether or not you sign this Agreement. In addition, if you are eligible
(including by being employed by the Company on the first and last day of the
applicable period) for any payment under the Company’s Metrics Based Bonus plan
(the “MBB”), we will make such payment to you in accordance with the MBB.  Any
payment made under the MBB will be mailed to your home.

 

3.                                      SEVERANCE PAYMENTS.  Although the
Company has no obligation to do so, if you timely sign, date, and return this
Agreement, the Company will pay you $150,000 as severance, which is the
equivalent of 6 months of your base salary in effect as of the Separation Date,
subject to standard payroll deductions and withholdings (the “Severance
Payment”).  This amount will be paid in a lump sum within ten (10) days after
the Effective Date of this Agreement as set forth in Section 15.

 

4.                                      HEALTH INSURANCE.  If you are eligible
and have made the necessary elections for continuation coverage pursuant to
COBRA under a health, dental, or vision plan sponsored by the Company, the
Company will pay, as and when due directly to the COBRA carrier, the COBRA
premiums necessary to continue the COBRA coverage for you and your eligible
dependents from the Separation Date until the earliest of (i) the end of 6
months, (ii) the expiration of your eligibility for the continuation coverage
under COBRA, or (iii) the date when you become eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the Separation Date through the earliest of
(i) through (iii), the “General Severance COBRA Payment Period”).  On the
60th day following the Separation Date, the Company will make the first payment
under this clause in a lump sum equal to the aggregate amount of payments that
the Company would have paid through such date had such payments commenced on the
Separation Date through such 60th day, with the balance of the payments paid
thereafter on the original schedule.  These payments will be subject to
applicable tax withholdings, including as necessary to avoid a violation of, or
penalties under, the nondiscrimination rules of Section 105(h)(2) of the Code or
any statute or regulation of similar effect (including, without limitation, the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act).  Notwithstanding the foregoing, if at
any time the Company determines, in its sole discretion, that the payment of the
COBRA premiums is likely to result in a violation of the nondiscrimination
rules of Section 105(h)(2) of the Code or any statute or regulation of similar
effect (including, without limitation, the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the COBRA premiums, the Company
will instead pay you, on the first day of each month of the remainder of the
General Severance

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------


 

COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings and deductions.  In all
cases, if you become eligible for coverage under another employer’s group health
plan or otherwise cease to be eligible for COBRA during the General Severance
COBRA Payment Period, you must immediately notify the Company of such event, and
all payments and obligations under this paragraph will cease.  Any insurance
premiums that are paid by the Company will not include any amounts payable by
you under a Code Section 125 health care reimbursement plan, which amounts, if
any, are your sole responsibility.

 

5.                                      STOCK OPTIONS.  Pursuant to your stock
option and/or restricted stock unit grant(s) and the plan(s) governing those
grant(s) (the “Plan”), vesting of your stock options and/or restricted stock
units will cease on your Separation Date. Any right to exercise any vested
shares or of the Company to repurchase any previously exercised, but unvested
shares, if any, will be as set forth in your grant notice, the stock option
and/or restricted stock unit agreement, and the Plan.

 

6.                                      OTHER COMPENSATION OR BENEFITS.  You
acknowledge that, except as expressly provided in this Agreement, you have not
earned and will not receive any additional pay or salary, incentive
compensation, severance, equity interests, restricted stock units or options, or
benefits after the Separation Date, with the exception of any vested right you
may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account).  In particular, but without limitation, you agree that
you are not owed any bonus, incentive compensation, or commissions.

 

7.                                      EXPENSE REIMBURSEMENTS.  You agree that,
within ten (10) days of the Separation Date, you will submit your final
documented expense reimbursement statement reflecting all business expenses you
incurred through the Separation Date, if any, for which you seek reimbursement. 
The Company will reimburse you for these expenses pursuant to its regular
business policies and practices.

 

8.                                      RETURN OF COMPANY PROPERTY.  By the
close of business on the Separation Date, you agree to return to the Company all
Company documents (and all copies thereof, in whole or in part) and other
Company property which you have in your possession or control, including, but
not limited to, Company files, notes, drawings, records, plans, forecasts,
reports, studies, analyses, proposals, agreements, engineering information, test
data and materials, financial information, research and development information,
sales and marketing information, customer information and databases, contact
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, computers, facsimile machines, mobile
telephones, servers), credit cards, entry cards, identification badges and keys;
and any materials of any kind which contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof in whole
or in part).  You agree that you will make a diligent search to locate any such
documents, property and information within the timeframe referenced above.  If
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, you agree to provide the Company
with a computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems
within five (5) business days after the Separation Date; and you agree to
provide the Company access to your system as requested to verify that the
necessary copying and/or deletion is done.  You agree that, after the Separation
Date, you will neither use nor possess Company property.  Your timely compliance
with this paragraph is a condition precedent to your receipt of the severance
benefits described in paragraph 3 above.

 

9.                                      PROPRIETARY INFORMATION OBLIGATIONS. 
You acknowledge and reaffirm your continuing obligations under your Proprietary
Information and Inventions Agreement not to use or disclose any confidential

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------


 

or proprietary information of the Company without prior written authorization
from a duly authorized representative of the Company.  A copy of your
Proprietary Information and Inventions Agreement is attached hereto as
Exhibit A.  You promise and agree that, unless compelled by the legal process,
you will not disclose to others and will keep confidential all of the Company’s
proprietary information that you received while employed by the Company.
Further, you agree to use your best efforts and diligence to safeguard and to
protect the Company’s confidential and proprietary information against
disclosure, misuse, espionage, loss or theft.  You agree that your violation of
the obligations under this Section 9 will constitute a material breach of this
Agreement.

 

10.                               INSIDER TRADING OBLIGATIONS.  You acknowledge
and affirm your continuing obligations under the Company’s Insider Trading and
Trading Window Policy regarding transactions in the Company’s securities.

 

11.                               CONFIDENTIALITY.  The provisions of this
Agreement shall be held in strictest confidence by you and the Company and shall
not be publicized or disclosed in any manner whatsoever; provided, however,
that:  (a) you may disclose this Agreement to your immediate family; (b) the
parties may disclose this Agreement in confidence to their respective attorneys,
accountants, auditors, tax preparers, and financial advisors; (c) the Company
may disclose this Agreement as necessary to fulfill standard or legally required
corporate reporting or disclosure requirements; and (d) the parties may disclose
this Agreement insofar as such disclosure may be necessary to enforce its terms
or as otherwise required by law.  In particular, and without limitation, you
agree not to disclose the existence or terms of this Agreement to any current or
former Company employees, consultants, or independent contractors.

 

12.                               NON-DISPARAGEMENT.  Both you and the Company
agree not to disparage the other party, and the other party’s officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputation or personal reputation;
provided that both you and the Company shall respond accurately and fully to any
question, inquiry or request for information when required by legal process.

 

13.                               NO ADMISSIONS.  You understand and agree that
the promises and payments in consideration of this Agreement shall not be
construed to be an admission of any liability or obligation by the Company to
you or to any other person, and the Company makes no such admission.

 

14.                               RELEASE OF CLAIMS.  In exchange for the
payments and other consideration under this Agreement to which you would not
otherwise be entitled, you hereby release, acquit and forever discharge the
Company, and its officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns and affiliates (together, the “Releasees”), of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the date
you sign this Agreement, including but not limited to: (a) any and all such
claims and demands directly or indirectly arising out of or in any way connected
with your employment with the Company or the conclusion of that employment;
(b) all claims or demands related to salary, bonuses, commissions, incentive
payments, stock, stock options, restricted stock units, or any ownership or
equity interests in the Company, including vacation pay, personal time off,
fringe benefits, severance benefits, or any other form of compensation; (c) all
claims pursuant to any federal, any state or any local law, statute, common law
or cause of action including, but not limited to, the federal Civil Rights Act
of 1964, as amended, attorney’s fees under Title VII of the federal Civil Rights
Act of 1964, as amended, or any other statute, agreement or source of law, the
federal Americans with Disabilities Act of 1990, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Age Discrimination in
Employment Act, as amended, the Colorado anti-discrimination statute, any other

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------


 

state labor code, and the Equal Pay Act, of 1963, as amended; (d) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; and (e) all tort claims, including claims for
fraud, defamation, emotional distress, and discharge in violation of public
policy.  You represent that you have no lawsuits, claims or actions pending in
your name or on behalf of any other person or entity, against the Company or any
other person or entity subject to the release granted in this paragraph.  You
further agree that in the event you bring a claim or charge covered by this
release, or do not dismiss and withdraw any claim covered by this release, in
which you seek damages against the Company, this Agreement shall serve as a
complete defense to such claims or charges.

 

15.                               ADEA WAIVER AND RELEASE.  You acknowledge that
you are knowingly and voluntarily waiving and releasing any rights you may have
under the ADEA.  You also acknowledge that (i) the consideration given for the
waiver and release in the preceding paragraph hereof is in addition to anything
of value to which you were already entitled, and (ii) that you have been paid
for all time worked, have received all the leave and leave protections for which
you are eligible, pursuant to the Family and Medical Leave Act or otherwise and
have not suffered any on-the-job injury for which you have not already filed a
claim.  You further acknowledge that you have been advised by this writing, as
required by the ADEA, that:  (a) your waiver and release do not apply to any
rights or claims that may arise after the execution date of this Agreement;
(b) you have been advised hereby that you have the right to consult with an
attorney prior to executing this Agreement; (c) you have twenty-one (21) days to
consider this Agreement (although you may choose to voluntarily execute this
Agreement earlier); (d) you have seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by you, provided
that the Company has also executed this Agreement by that date (“Effective
Date”).

 

16.                               GENERAL WAIVER.  You agree that by signing
this Agreement and accepting the Separation Payment described above, you give up
any and all rights you may have to file a claim or complaint of any kind against
the Company or the Releasees or any related persons.  You therefore specifically
and freely waive any and all claims regardless of whether you know or suspect
such claims exist at the time of executing this Agreement.  Excluded from this
release are any claims that cannot be waived by law.  You are waiving, however,
your right to any monetary recovery should any agency, such as the EEOC or the
Department of Labor, pursue any claims on your behalf.

 

17.                               REMEDY.  You agree that, if you bring any kind
of legal claim against the Company that you have given up by signing this
Agreement, then you will be violating this Agreement and you must pay all legal
fees, other costs and expenses incurred by the Company in defending against your
claim.

 

18.                               MISCELLANEOUS.  This Agreement, including
Exhibit A, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company and the Releasees with regard to
this subject matter.  It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations.  This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company.  This Agreement shall bind the
heirs, personal representatives, successors and assigns of both you and the
Company and the Releasees, and inure to the benefit of you and the Company, the
Releasees, the heirs, successors, and assigns of the foregoing.  If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question shall be modified by the court so as to
be rendered enforceable.  This Agreement shall be deemed to have been entered
into and shall be construed and enforced in accordance with the laws of the
State of Colorado as applied to contracts made and to be performed entirely
within Colorado.

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------


 

If this Agreement is acceptable to you, please sign below and return a scanned
copy to Liz Andora at landora@rallydev.com no later than January 8, 2015.  I
wish you every success in your future endeavors.

 

 

 

Sincerely,

 

 

 

 

 

RALLY SOFTWARE DEVELOPMENT CORP.

 

 

 

 

 

 

 

By:

/s/ Tim Miller

 

 

Tim Miller

 

 

CEO

 

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

 

 

AGREED:

 

 

 

 

 

 

 

 

/s/ Dan Patton

 

 

Dan Patton

 

 

 

 

 

 

 

 

19 December 2014

 

 

Date

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PIIA

 

3333 Walnut St., Boulder, CO 80301

 

v 303 565 2800

 

f 303 226 1179

 

www.rallydev.com

 

--------------------------------------------------------------------------------
